DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bestler et al., USPN 2014/0025948, discloses a method of deduplicating and protecting secret client data (0009-0010) in a multiple client data deduplication and storage environment (0002, 0045), including receiving a block of secret plaintext data from a client (0039, Fig 2 step 201), encrypting the block of received secret plaintext data by an application executing in a processor to produce a corresponding ciphertext block (0042, Fig 2 step 208), deduplicating the ciphertext block against previously stored ciphertext (0036) by using the block of received plaintext data that produced the ciphertext block (0037, Table 1), and storing the deduplicated ciphertext block in the absence of previously stored ciphertext corresponding to the block of received plaintext data (0039). Bestler does not disclose the storage including a trusted execution environment which provides protected areas in an address space of the application for confidential information intended to be accessed only by a designated recipient, and which storage is inaccessible by unauthorized entities and other processes even those having administrative privileges. Wang et al., USPN 2019/0197260, discloses a deduplication method (0037) similar to that of Bestler, and further discloses executing the deduplication in a trusted execution environment enclave (0037) which provides protected areas in an address space of the application for confidential information intended to be accessed only by a designated recipient (0044), and which storage is inaccessible by unauthorized entities and other processes even those having administrative privileges (0002, 0070). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the TEE of Wang in the deduplication method of Bestler for the motivation of better protecting the data, a stated motivation of Bestler (0025) and Wang (0044). Neither Bestler nor Wang discloses combining in the enclave an initialization vector that is unique to the received block of plaintext data with the received block to individualize the received block of secret plaintext data. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement this unique initialization vector in the method of Bestler in view of Wang without the benefit of hindsight, as there is no taught motivation in either reference to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 7 April 2022, have been fully considered and are persuasive. 
References Cited
Moffat et al., USPN 2010/0268960, discloses a method of deduplicating and protecting secret client data (0031) including making each message unique using an initialization vector (0038), but does not specifically state that the initialization vector itself is unique nor does he teach combining the initialization vector that is unique to the received block of plaintext data with the received block to individualize the received block of secret plaintext data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434